Reasons for Allowance
Claims 1-20 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, wherein the Applicant discloses comparing by a computing system (i) a query fingerprint representing a media stream being rendered by a media presentation device with (ii) reference fingerprints each representing a respective reference media stream carried by a respective known channel of media content, wherein a group of the reference fingerprints are flagged as matching each other; determining by the computing system (i) based on the comparing, that the query fingerprint matches a given reference fingerprint and (ii) that the given reference fingerprint is a member of the group of reference fingerprints flagged as matching each other; and responsive to the determining that the query fingerprint matches the given reference fingerprint and that the given reference fingerprint is a member of the group of reference fingerprints flagged as matching each other, using by the computing system one or more attributes of the query fingerprint as a basis to determine which reference fingerprint of the group of reference fingerprints best matches the query fingerprint and to determine that the channel carrying the reference media stream represented by the determined reference fingerprint is the channel carrying the media stream being rendered by the media presentation device.
The prior art of Srinivasan (U.S. Pub. No. 2017/0048566 A1) discloses signature-based media monitoring generally involves a site monitor 105 determining (e.g., generating) monitored signature(s) (also referred to as collected signature(s) or site signature(s)) representative of a media signal (e.g., an audio signal and/or a video signal) output by a media device monitored by the site meter 105. The site monitor 105 includes the monitored signature(s) in the metering data reported to the example crediting facility 120. The crediting facility 120 then compares the monitored signature(s) to one or more references signatures corresponding to known (e.g., reference) media. Various comparison criteria, such as a cross-correlation value, a Hamming distance, population (POP) count, etc., can be evaluated to determine whether a group, or neighborhood, of monitored signatures matches a particular group, or neighborhood, of reference signatures. When a match between the monitored signatures and the reference signatures is found, the monitored media represented by the monitored signatures can be identified as corresponding to the particular reference media represented by the reference signatures that matched the site signatures. Because attributes, such as an identifier of the media, a presentation time, a broadcast channel, etc., are collected and, thus, known for the reference media represented by the matching reference signatures, the crediting facility 120 may associate the monitored media with these same attributes of the matching reference media. The crediting facility 120 can then use the identified attributes of the monitored media to perform any appropriate post-processing to, for example, determine audience ratings information, identify targeted advertising to be provided to a site monitored by the site monitor 105 that reported the monitored signatures, etc.
The prior art of Cohen (U.S. Pub. No. 2016/0127398 A1) discloses a method for identifying similarity between query samples and stored samples in an efficiently maintained reference library is provided. The method may include receiving a first threshold and a second threshold, receiving a plurality of binary reference samples, and processing each reference sample of the plurality of reference samples. The processing may include operations of assigning each reference sample a respective unique identifier, producing a reference sample fingerprint for each reference sample, and registering each respective unique identifier to reference sample fingerprint pair in a reference library. The registering may include scoring the reference sample fingerprint with each previously stored fingerprint in the reference library to produce a first matching score, if the first matching score meets or exceeds the first threshold for a previously stored fingerprint, determining the reference sample fingerprint to be a duplicate of the previously stored fingerprint and recording only a unique identifier associated with the reference sample fingerprint in the reference library where the unique identifier is marked as a duplicate of the previously stored fingerprint, and otherwise, if the first matching score is less than the first threshold, storing a corresponding reference sample unique identifier to reference sample fingerprint pair in the reference library. 
The prior art of Seet (U.S. Pub. No. 2010/0318587 A1) discloses the reference fingerprints 105 may comprise digital fingerprints for a portion of audio or video content. Also included in the database 100 is metadata 115 associated with each reference fingerprint 105. Metadata 115 may include information about the digital media content attributed to the reference fingerprints 105, such as the title, artist, genre, producer and copyright date. The metadata 115 may be extracted from the broadcast programs 140 or otherwise obtained by the database server 125. The database 100 also includes a number of indexes 120 that can be used to identify a candidate set of fingerprints that may match a test fingerprint.
The prior art of Scherf (U.S. Pub. No. 2014/0193027 A1) discloses a group of query fingerprints match reference fingerprints by identifying match candidates that satisfy the received search query, applying a selection heuristic (e.g., quality of match, quantify of fingerprint matches, information associated with the video content at the client device, and so on) to the match candidates, and selecting a match candidate based on the applied selection heuristic. 

Inter alia, independent claims 9 and 17, wherein the Applicant discloses similar limitations, are allowed for reasons similar to those cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426